Exhibit 10.71

NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT. ALL
SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE COMMISSION PURSUANT TO RULE 24b-2
PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

DESCA HOLDING, LLC

Summary of Proposed Terms

Acquisition of Transistemas S.A.

The following summary of proposed terms is general in nature and is being
submitted to you with the understanding that we will enter into a definitive
agreement and other permanent documents containing all of the material terms and
conditions of the proposed transaction. This document constitutes a legally
binding obligation.

 

1. Sellers:   [****] and [****] ([****] shall be referred to collectively as
“Sellers”) 2. Purchaser/Company:   Desca Holding, LLC, a Delaware limited
liability company, and/or any entity directly or indirectly controlling,
controlled by, or under common control with same (the “Purchaser”). 3. Target
Company:   Transistemas S.A. (the “Company”), a company organized and existing
under the laws of the Republic of Argentina. The Company operates, in Argentina
and other countries of the Americas, as a provider of IT solutions with products
and services focused on networking and datacenter solutions. 4. Transaction:  
Pursuant to definitive agreements (the “Definitive Agreements”) to be signed
between the Parties and subject to the conditions precedent established in
paragraph 9. below, the Purchaser will purchase 100% of the issued and
outstanding stock and votes of the Company in the following manner (the
“Transaction”):   (a) From [****]   (i) 6,966 shares of common stock of the
Company, representing 58.05% of the issued and outstanding stock of the Company,
  (ii) 9,500 shares of common stock of Mawil S.A., a company organized under the
laws of the Republic of Argentina, representing 95% of the issued and
outstanding stock of Mawil S.A. (which owns 5,034 shares of common stock of the
Company, representing the remaining 41.95% of the issued and outstanding common
stock of the Company)   (b) From [****]  

(i) 500 shares of common stock of Mawil S.A., representing 5% of the issued and
outstanding stock of Mawil S.A.

 

The Transaction will comprise, without any additional consideration, all rights
ancillary to the stock of the Company, including without limitation capital
contributions, unpaid dividends, preemptive rights, options over stock, and so
forth. The parties may agree on the best structure of the transaction that may
include other alternatives.

[****] - CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

5. Deposit:   The Purchaser shall deposit as of the execution of this document
US$1,000,000 (Dollars one million) on account of the Purchase Price (as this
term is defined below), in freely and immediately available Dollars by wire
transfer to the Sellers bank account defined as Exhibit A (the “Deposit”). Upon
receiving the Deposit in the account [****] shall deliver to the Purchaser a
duly executed receipt of the Deposit. 6. Purchase Price:  

The purchase price shall be US$7,600,000 (“Purchase Price”). The Purchase Price
shall be paid as follows:

 

(a) the amount of the Deposit that is paid on this date hereof, according to
section 5.

 

(b) the amount of US$ 5,600,000 (Dollars five million and six hundred) in freely
and immediately available Dollars by wire transfer at the Closing.

 

(c) the amount of US$ 1,000,000 (Dollars one million) shall be placed in escrow
upon Closing (the “Escrow Amount”), according to the terms of Section 7 hereof.

7. Escrow Amount:   Sellers and Purchaser shall agree with an escrow agent to
the entire satisfaction of the Sellers and Purchaser the terms of an escrow
agreement in order to secure the obligations of Sellers to Purchaser pursuant to
the Definitive Agreements and shall be released on the first anniversary of the
closing of the Transaction, in accordance with the terms and conditions of the
escrow agreement. 8. Due Diligence:     Upon the duly credit of the Deposit on
the designated Sellers account, signing of this Summary of Terms and Conditions
and the Confidentiality Agreement attached as Exhibit B, Purchaser shall conduct
customary due diligence, including legal and financial review, with respect to
the Company, Mawil S.A and their subsidiaries (the “Entities”).
9. Conditions Precedent to Closing:    

The Closing of the transaction (“Closing”) shall take place no later than June
23, 2008 and shall be subject to:

 

(a) the evidence of revenues higher than [****] during the year ended March 31,
2008, as evidenced in the Company’s financial statements for the fiscal year
ended March, 31, 2008, prepared according to US GAAP. In the event that such
financial statements are not delivered by closing date, the parties shall agree
on a mutual understanding to waive this requirement;

[****] - CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

  (b) the evidence of EBITDA higher than [****] during the year ended March 31,
2008, as evidenced in the Company’s financial statements for the fiscal year
ended March, 31, 2008, prepared according to US GAAP. In the event that such
financial statements are not delivered by closing date, the parties shall agree
on a mutual understanding to waive this requirement. For the purposes of this
Term Sheet and the Definitive Agreements EBITDA shall include operative income,
amortization, depreciation, interest, and tax on financial transactions
(“Impuesto a los débitos y créditos”);   (c) the evidence that the net asset
value (total assets less total liabilities) of the Company as of March 31, 2008
is no less than its net asset value as of March 31, 2007, computed on a
consistent manner, as evidenced in the Company’s financial statements for the
fiscal year ended March, 31, 2008, prepared according to US GAAP. In the event
that such financial statements are not delivered by closing date, the parties
shall agree on a mutual understanding to waive this requirement;   (d) Company’s
compliance of the customary Foreign Corrupt Practices Act questionnaires, and
lack of evidence to the contrary during the due diligence process;   (e) the
absence of contingencies higher than [****] not duly registered in the Company’s
audited or non-audited financial statements as of March 31, 2008;   (f) the
receipt of all necessary consents, approvals, licenses and permits from
governmental bodies, lessors and other third parties. With respect to Antitrust
approval and in the event that said is necessary the Sellers and the Purchaser
will comply with the terms of Law 25,156;   (g) the delivery by the Company of
estoppel letters to Sun, Cisco and VMWare and evidence of their reception by
them. Sellers commit their best efforts, on a reasonable manner, to have the
transactions with those vendors continued after the Closing;   (h) the Sellers
commit their best efforts, on a reasonable manner, on the retention of the
employment of key employees. Within seven days as from the execution of this
agreement, the Sellers shall provide a list of the key employees of the Company
and the proposed retention measures;   (i) the maintenance by the Company of the
Cisco Gold certification throughout the South America South region until May 25,
2008. Sellers commit their best efforts, on a reasonable manner, in order to
have such certification renewed;

[****] - CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

  (j) the Sellers commit their best efforts, on a reasonable manner, for the
negotiation of the renewal, on market conditions, of the lease agreement of the
headquarters offices of the Company located in L.N. Alem 855, floor 25th. City
of Buenos Aires;   (k) the effective transfer of the business to Callis
Technologies S.A. and Servicios Electorales S.A. These transfers shall not
affect the normal and regular business of the Company. Within seven days as from
the execution of this agreement, the Sellers shall provide the list of employees
to be transferred.   (l) the delivery by Sellers of customary closing
certificates, opinions and other documentation required by Purchaser.   (m) no
material adverse changes, meaning there shall prior to closing be no effect or
change that would be (or could reasonably be expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of the Entities, taken as a whole, or to the
ability of Seller or the Company to consummate timely the transactions
contemplated hereby (regardless of whether or not such adverse effect or change
can be or has been cured at any time or whether Purchaser has knowledge of such
effect or change), including, but not limited to, any adverse change, event,
development, or effect from what was previously represented to Purchaser arising
from or relating to revenues, profits, EBITDA, assets, and liabilities of the
Entities.   (n) the delivery of US GAAP financial statements as of March 31,
2008. In the event, that this condition is not complied, the parties shall agree
on a mutually understanding to waive this requirement and have that document
produced after the Closing. 10. Deposit Reimbursement:     In case the
conditions precedent mentioned in Section 9 (a), 9 (b), 9 (c), 9 (d), 9 (e), 9
(k) and 9 (l) are not complied by the Company, then Purchasers shall not be
obliged to close the transaction and Purchasers shall have the right to recover
the Deposit from Sellers, without any liability whatsoever with respect hereto.
  In case the conditions precedent mentioned in Section 9 (f), 9 (g), 9 (h), 9
(i), 9 (j), 9 (m) and 9 (n) are not complied by the Company or the Sellers, then
Purchasers shall not be obliged to close the transaction but Purchasers shall
not be entitled to recover the Deposit from Sellers.
11. Representations and Warranties:     The Sellers will, jointly and severally,
make regular and customary representations and warranties to Purchaser and will
provide covenants, indemnities and other protections for the benefit of
Purchaser. With relation to the indemnities, Sellers shall be liable according
to the



--------------------------------------------------------------------------------

  following scheme: Until the second anniversary of the closing date only for
such amount higher than [****]; until the fifth anniversary of the closing date
only for such amount higher than [****]; until the eighth anniversary of the
closing date only for such amount higher than [****]; until the tenth
anniversary of the closing date only for such amount higher than [****]
(including, in all cases, sanctions, penalties, damages, taxes, legal fees and
any other type of fees). 12. Non-Compete and non-solicitation:     [****] shall
agree to enter into a non-compete agreement for a term of two (2) years, in
terms customary to these kind of transactions. An enforceability opinion shall
be provided by Seller’s counsel. The consideration to be paid to [****] for this
non-compete obligation will be included in the Purchase Price.   The Sellers
shall agree to enter into a non-solicitation agreement for a term of two (2)
years, in terms customary to these kind of transactions.   In the event that the
transaction shall not take place, Desca shall not, directly or indirectly or
through an Affiliate, solicit for employment or hire any employee of the Company
which is an employee of it at this date, or who was an employee of the Company
at any time in the prior year. 13. Management:   Until closing Sellers shall
manage the Entities (as defined below) in a way consistent with past practices
and applicable regulations, and shall not deviate from the ordinary course of
business. In particular, Sellers shall not allow the transfer, pledge, or
constitution of any lien or encumbrance over the assets. Within seven days as
from the execution of this agreement, the Sellers shall provide a list of
excluded assets. 14. Term:   This document shall remain valid until April 29,
2008. 15. Confidentiality:   Jointly with the execution of this term sheet the
Sellers and the Purchaser executes the Confidentiality Agreement attached hereto
as Exhibit B. 16. Binding nature:   This document is a binding obligation by the
Sellers and Purchaser. 17. Applicable law and jurisdiction:   This document
shall be governed by and construed in accordance with the laws of the Republic
of Argentina. All disputes arising out of or in connection with this document
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce (ICC) by an Arbitral Court. The Arbitral Court shall be
integrated by three arbitrators, appointed in accordance with the Rules of the
ICC. The place of arbitration shall be the city of Buenos Aires.

[****] - CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

18. Previous Term Sheet:

  This document is not intended to replace the terms and conditions of the
previous Term Sheet executed by the same parties on January 23, 2008. The terms
and conditions agreed hereof only modify and supersede specific terms and
conditions, the other terms and conditions that are not modified herein remain
valid.

19. Publicity:

  The parties shall agree on a press release and an internal communication to
Company’s employees regarding the status of the Transaction.

 

DESCA HOLDING, LLC

By:

 

/s/ Harley L. Rollins

Name:

 

Harley L. Rollins

Title:

 

Manager

By:

 

/s/ Pedro Pizarro

Name:

 

Pedro Pizarro

Title:

 

Manager

By:

 

/s/ Jorge Alvarado

Name:

 

Jorge Alvarado

Title:

 

Manager

 

Mr. [****]    Mr. [****]   

 

[****] - CERTAIN INFORMATION ON THIS PAGE HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.